Title: [Diary entry: 17 July 1786]
From: Washington, George
To: 

Monday 17th. Mercury at 78 in the Morning—85 at Noon and 79 at Night. Exceedingly warm all day with but little wind. Afternoon a cloud arose out of which we had only a sprinkling of Rain—the body of the cloud passing above, i.e. to the Northward of this place.  Rid to the Plantations in the Neck—Muddy hole, Dogue run & Ferry. At the first began to cut the ripest of the Oats, but thinking them in general too green quitted after breakfast and set all hands to pulling flax the doing of which was compleated about Sun down. At Muddy hole the People were employed in clearing a yard to tread wheat in, and in getting in wheat & Rye. Of the latter 6 Shocks (got in by the Dogue run hands) yielded 11½ bushels of clean Rye and 4 other Shocks brought in by the hands of the Plantation & threshed by them 5 Bl. of clean rye was produced. Dogue run people cut their Oats in the upper meadow and the Ferry were employed as yesterday about their Wheat.